   8:20-cr-00248-BCB-MDN Doc # 31 Filed: 12/02/20 Page 1 of 1 - Page ID # 76




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                        Plaintiff,
                                                                     8:20-CR-248
        vs.

 RYAN D. TERRY, JEFFREY D. DAILEY                                      ORDER
 and TNT ASSOCIATES, LLC, A Nebraska
 Limited Liability Company,

                        Defendants.

       This matter is before the Court on the United States of America’s Motion to Dismiss

Forfeiture Allegation. Filing 30. The United States seeks to dismiss forfeiture allegations relating

to the property listed in paragraphs “b” and “h” of the Forfeiture Allegation of the Indictment.

Filing 1 at 7-8. The Court has reviewed the record in this case and finds leave should be granted

to dismiss the identified property from the Forfeiture Allegation of the Indictment. Accordingly,

       IT IS ORDERED:

       1. The United States of America’s Motion to Dismiss Forfeiture Allegation (Filing 30) is

           granted; and

       2. The      forfeiture    allegations   involving    the    2019    Dodge      Ram,     VIN

           1C6SRFJT1KN601604, listed in paragraph “b” and the $116,500 in U.S. currency

           listed in paragraph “h” of the Forfeiture Allegation of the Indictment are hereby

           dismissed.

       Dated this 2nd day of December, 2020.

                                                     BY THE COURT:

                                                     ___________________________
                                                     __________________________
                                                     Brian C. Buescher
                                                     United States District Judge
